DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, 12-14, 16-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941) in view of Rangi (PG PUB 2012/0116352).
Re claim 1, Nagano discloses an apparatus (all components shown in Fig 23 except 373+374; it is noted that all reference characters refer to Fig 23 unless otherwise noted) for use in connection with a vascular space (it is noted that the phrase “for use in connection with a vascular space” is a functional limitation and only requires the apparatus be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the device being used in vessel 840 to treat cerebral aneurysm 842), comprising: a catheter 372 for being inserted into the vascular space (it is noted that the phrase “for being inserted into the vascular space” is a functional limitation and only requires the catheter be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the catheter being used in in vessel 840 to treat cerebral aneurysm 842); a guidewire 70 for guiding the balloon catheter within the vascular space (it is noted that the phrase “for guiding the balloon catheter within the vascular space” is a functional limitation and only requires the guidewire be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the guidewire being used in cerebral aneurysm 842 of vessel 840); a body 112A+371 having a passage (the interior of 112A+371) adapted for receiving the guidewire (it is noted that the phrase “adapted for receiving the guidewire” is a functional limitation and only requires the body and passage be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the guidewire 70 within the passage of the body); and a counter 12C+14C+142C+630 (it is noted that “encoder 142C” is not shown in Fig 23 but is shown in Fig 24 and described in Para 229) for counting the amount the guidewire moves through the passage of the body (it is noted that the phrase “for counting the amount the guidewire moves through the passage of the body” 
Nagano teaches that a distal portion 53 (described in Para 89,228) of the guidewire is severed from the remainder of the guidewire once delivered to the aneurysm and acts as an embolic coil within the aneurysm (Para 89). Rangi teaches a substantially similar apparatus (as seen in Fig 5) also for use in the treatment of vascular aneurysms (Para 1), wherein an embolic coil 302 (not labeled in Fig 5, but labeled in Fig 3a) is delivered into an aneurysm 320 (Fig 5) through a balloon catheter 400 (Fig 5), the balloons of which prevent escape of the coil from the aneurysm after it has been delivered and ensure efficient occlusion of the aneurysm (Para 44). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano to include the catheter as a balloon catheter, as taught by Rangi, for the purpose of preventing escape of the embolic coil from the aneurysm after it has been delivered and ensure efficient occlusion of the aneurysm (Para 44). 
Re claim 2, Nagano discloses that the counter comprises a tracking device 14C+142C (it is noted that “encoder 142C” is not labeled in Fig 23 but is shown in Fig 24 and described in Para 229) connected to the body and interfacing with the guidewire (Para 227) to track the movement of the guidewire through the passage (it is noted that the phrase “to track the movement of the guidewire through the passage” is a functional limitation and only requires the tracking device be capable of performing the recited function; this limitation is met in view of Para 229).
Re claim 3, Nagano discloses that the tracking device comprises one or more rollers 14C (“feeding roller”, Para 227) projecting into the passage and arranged for engaging the guidewire (it is noted that the phrase “arranged for engaging the guidewire” is a functional limitation and only requires the one or more rollers be capable of performing the recited function; this limitation is met in view of Para 227).  
Re claim 4, Nagano discloses that the tracking device comprises a sensor 142C (Para 229).  
Re claim 6, Nagano discloses that the counter is provided on the body (as seen in Fig 23, at least portion 14C is provided on the body).  
Re claim 7, Nagano discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional limitation and only requires the body be capable of being releasably connected to an introducer (in other words, the claimed invention does not include an introducer); this limitation is met since one of ordinary skill in the art would recognize that outer catheter 374 of Fig 23 (which is connected to body 371 as seen in Fig 23) could be fed through, and not permanently connected to, an appropriately sized introducer).
Re claim 8, Nagano discloses that the body is tubular, elongated and annular (as seen in Fig 23, portion 371 of the body meets this description).
Re claim 12, Nagano discloses an introducer (the entirety of the device seen in Fig 23) including the apparatus of claim 1.  
Re claim 13, Nagano discloses a kit (the device seen in Fig 23; it is noted that all reference characters refer to Fig 23 unless otherwise noted), comprising: a catheter 372 adapted for performing a first intervention at a first location in a vasculature (it is noted that the phrase “adapted for performing a first intervention at a first location in a vasculature is a functional limitation and only requires the catheter be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the device being used to vessel 840 to treat cerebral aneurysm 842); a guidewire 70 for guiding the catheter to the first location (it is noted that the phrase “for guiding the catheter to the first location” is a functional limitation and only requires the guidewire be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the guidewire and catheter within cerebral aneurysm 842 of vessel 840); and a counter 12C+14C+142C+630  (it is noted that “encoder 142C” is not shown in Fig 23 but is shown in Fig 24 and described in Para 229) adapted for counting an introduction amount of the guidewire into the vasculature (it is noted that the phrase “adapted for counting an introduction amount of the guidewire into the vasculature” is a functional limitation and only requires the counter be capable of performing the recited function; this limitation is met in view of Para 229,231).  Nagano does not disclose that the catheter is a balloon catheter. 
Nagano teaches that a distal portion 53 (described in Para 89,228) of the guidewire is severed from the remainder of the guidewire once delivered to the aneurysm and acts as an embolic coil within the aneurysm (Para 89). Rangi teaches a substantially similar apparatus (as seen in Fig 5) also for use in the treatment of vascular aneurysms (Para 1), wherein an embolic coil 302 (not labeled in Fig 5, but 
Re claim 14, Nagano discloses that the counter comprises a tracking device 14C+142C (it is noted that “encoder 14C” is not shown in Fig 23 but is shown in Fig 24 and described in Para 229) connected to a body 112A+371 having an internal passage (through which guidewire 70 extends in Fig 23), the counter interfacing with the guidewire (Para 227) to track the movement of the guidewire through the internal passage (Para 229).
Re claim 16, Nagano discloses that the counter is provided on the body (as seen in Fig 23, at least portion 14C is provided on the body).  
Re claim 17, Nagano discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vasculature (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional limitation and only requires the body be capable of being releasably connected to an introducer (in other words, the claimed invention does not include an introducer); this limitation is met since one of ordinary skill in the art would recognize that outer catheter 374 of Fig 23 (which is 
Re claim 18, Nagano discloses that the body is tubular, elongated and annular (at least at portion 371, as seen in Fig 23).  
Claims 5, 11, 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941)/Rangi (PG PUB 2012/0116352) in view of Gustavsson et al. (US Pat 4,397,091).
Re claims 5 and 15, Nagano/Rangi disclose all the claimed features except the counter comprising at least one wheel including a plurality of numbers that is rotated in response to the tracking device tracking the movement of the guidewire. Gustavsson, however, teaches an apparatus 1 (Fig 4-6) for measuring the distance an instrument 2 (Fig 5) moves therethrough (Col 3, Lines 40-45), the apparatus comprising a tracking device formed of two rollers 17,18 (comparable to 12C,14C of Nagano) which is connected to a wheel 21 (Fig 6) including a plurality of numbers 14 (Fig 4) that is rotated in response to the tracking device tracking movement of the instrument (Col 3, Lines 40-45) for the purpose of allowing the distance of movement of the instrument to be known by a physician during use (Col 3, Lines 45-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify Nagano/Rangi to include a wheel having a plurality of numbers thereon, as taught by Gustavsson, for the purpose of allowing the distance of movement of the guidewire to be known by a physician during use (Col 3, Lines 45-46). It is noted that one of ordinary skill in the art would recognize that this modification would also involve the addition of Gustavsson’s gear wheel 20 between 
Re claims 11 and 21, Nagano discloses that the body is portable and disposable (it is noted that any structure used in the surgical field, regardless of size, is portable (since any known surgical device can be moved by something whether it be a person or a semi-truck) and disposable (since any known surgical structure can be disposed of if a user decides to no longer use it); therefore, this limitation is met). Nagano/Rangi do not disclose that the counter comprises a mechanical counter for counting and displaying the amount the guidewire moves through the passage of the body. Gustavsson, however, teaches an apparatus 1 (Fig 4-6) for measuring the distance an instrument 2 (Fig 5) moves therethrough (Col 3, Lines 40-45), the apparatus comprising a counter including two rollers 17,18 (comparable to 12C,14C of Nagano) which are connected to a mechanical counter 20+21 (Fig 6) for counting and displaying (via indicia 14, Fig 4) the amount the instrument moves through a passage 10 (Fig 5) thereof (Col 3, Lines 40-45) for the purpose of allowing the distance of movement of the instrument to be known by a physician during use (Col 3, Lines 45-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify Nagano/Rangi to include a mechanical counter, as taught by Gustavsson, for the purpose of allowing the distance of movement of the guidewire to be known by a physician during use (Col 3, Lines 45-46). 
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941)/Rangi (PG PUB 2012/0116352) in view of Hudson (US Pat 757,810).
Re claims 9 and 19, Nagano/Rangi disclose all the claimed features except that the counter comprises at least three radially projecting rollers arranged circumferentially around the passage and spaced approximately 120 degrees apart for engaging the guidewire. Hudson, however, teaches an apparatus (Fig 1) for measuring the amount an line b (Fig 1) moves therethrough (Page 1, Lines 17-21), wherein a counter comprises three radially projecting rollers c1,d,d1 (Fig 1) arranged circumferentially around a passage (the path structure b is shown traveling in Fig 1) and spaced approximately 120 degrees apart (as seen in Fig 1) (it is noted that the phrase “arranged circumferentially around a passage” and “spaced approximately 120 degrees apart” does not require the rollers be arranged around a circumference of the passage; rather, as written, one of ordinary skill in the art would recognize that this limitation only requires the rollers to be arranged circumferentially, be arranged around the passage, and be spaced approximately 120 degrees apart; see annotated Fig 1 of Hudson below which has been provided with an ellipse around the passage (denoted by a double-headed arrow) which the rollers are arranged circumferentially about and dotted lines indicating that the rollers are spaced approximately 120 degrees apart from each other along the passage; it is also noted that the claim does not require a specific part of the rollers that is spaced approximately 120 degrees apart) for engaging the line (as seen in Fig 1; Page 1, Lines 49-58) for the purpose of ensuring that movement of the line will be accurately measured and slippage of the line is avoided (Page 1, Lines 69-72). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano/Rangi to include the counter with three radially projecting rollers (instead of two as disclosed by Nagano), as taught by Hudson, for the 1 of Hudson.

    PNG
    media_image1.png
    431
    642
    media_image1.png
    Greyscale

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941)/Rangi (PG PUB 2012/0116352) in view of Court et al. (PG PUB 2007/0250006).
Re claims 10 and 20, Nagano/Rangi disclose all the claimed features except a display for displaying the amount the guidewire moves through the passage of the body.  Court, however, teaches a device 10 (Fig 1B) configured to measure the distance a medical device (such as “Device” of Fig 1B) moves therethrough (Para 30), the device including a display 14 (Fig 1B) for displaying the amount the medical device moves .

Response to Arguments
Applicant’s arguments filed 6/4/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US Pat 4,383,532 to Dickhudt, US Pat 4,917,094 to Lynch et al., and US Pat 6,171,234 to White et al. disclose devices for translating a medical instrument through another medical instrument. US Pat 1,504,055 to Kiff, US Pat 2,136,457 to Nixon,  US Pat 2,163,402 to Mason, US Pat 4,457,071 to Alphonso, and US Pat 4,570,348 to Amsler et al. disclose counting devices for measuring a distance that a member moves therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783